                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF WISCONSIN

        In re Doris Bruce,                       )
                                                 )       Case No. 18-28920-BHL
                                                 )       Chapter 13
                       Debtor.                   )
                                                 )
                                                 )

        NOTICE AND REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN

       Doris Bruce (“Debtor”) through her counsel, Michael J. Watton and the Watton Law
Group, filed papers with the court requesting modification of the Chapter 13 Plan in the above
case.

       Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult one.)

        If you do not want the Court to modify the plan as proposed, or if you want the Court to
consider your views on the request, then on or before 21 days after service of this notice, you or
your attorney must:

        File with the Court a written request for hearing that contains a short and plain statement
of the factual and legal basis for the objection. File your written request electronically or mail it
to:

                                         Clerk of Bankruptcy Court
                                        517 East Wisconsin Avenue
                                                 Room 126
                                        Milwaukee, WI 53202-4581


        If you mail your request to the Court for filing, you must mail it early enough so the Court
will receive it on or before the expiration of 21 days.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the request and may enter an order modifying the Plan.



 Michael J. Watton, Esq.
 Watton Law Group
 301 West Wisconsin Ave, 5th Floor
 Milwaukee, WI 53203
 Telephone (414) 273-6858
 Facsimile (414) 273-6894



. . .
                Case 18-28920-beh         Doc 49     Filed 12/30/19       Page 1 of 3
                REQUEST TO MODIFY CONFIRMED CHAPTER 13 PLAN

1. The person requesting this plan modification is:

       the Debtor;
       the Chapter 13 Trustee;
       the holder of an unsecured claim, Name:

2. Service: A certificate of service must be filed with this request for plan modification.
   Designate one of the following:

       A copy of this proposed modification has been served on the parties (the debtor, the
   trustee, the United States trustee and all creditors) as required by Fed. R. Bank. P.
   3015(g); or

       A motion requesting limited service is being filed simultaneously with the Court.

3. I request the following modification of the Chapter 13 Plan last confirmed by the Court:

   Payments to the Trustee: The future earnings or other future income of the Debtor is
   submitted to the supervision and control of the trustee. The Debtor (or the Debtor's
   employer) shall pay to the trustee the sum of $3,380.00 through December 26, 2019 and
   $246.00 per month for the remaining 46 months.

   Estimated Total of plan payments: $14,696.00

   Debtor’s attorney fees shall now be $4,800.00 pursuant to Debtor’s agreement with
   counsel to pay an additional $300.00 with the filing of this post-confirmation amended
   plan. The Trustee shall distribute the additional fees according to the previous confirmed
   plan.




                                              2
           Case 18-28920-beh         Doc 49       Filed 12/30/19    Page 2 of 3
       All remaining terms of the Chapter 13 Plan confirmed on December 12, 2018 are
unaffected. In the event of a conflict between the terms of the confirmed Plan and the terms of
this modification, the terms of this modification control.

       WHEREFORE, the proponent requests that the Court approve this modification to the
confirmed Chapter 13 Plan.

CERTIFICATION

        The Debtor’s attorney must sign this certification. A Debtor represented by an attorney
may sign this certification. If the Debtor does not have an attorney, the Debtor must sign this
certification.

        The provisions in this Chapter 13 plan are identical to those contained in the official
local form other than the changes listed in part 3.

       I certify under penalty of perjury that the foregoing is true and correct. I certify under
penalty of perjury that the foregoing is true and correct.



Respectfully submitted December 30, 2019.




/s / Kelly E. Lamberty, for
Michael J. Watton, Esq.
Attorney for Debtor
Watton Law Group
301 West Wisconsin Avenue, 5th Floor
Milwaukee, Wisconsin 53203




                                                  3
                Case 18-28920-beh        Doc 49       Filed 12/30/19     Page 3 of 3
